Citation Nr: 0806720	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  03-33 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for schizophrenia, paranoid 
type.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter.


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1968 to September 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  The RO denied entitlement to service connection 
for schizophrenia, paranoid type.

In January 2008, the veteran, along with his wife and 
daughter, testified at a personal hearing at VA's Central 
Office in Washington, DC, before the undersigned Veterans Law 
Judge.  A transcript of his testimony is associated with the 
claims file.

This appeal has been advanced on the Board's docket in 
accordance with 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 
20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for schizophrenia.  He 
asserts that he experienced his first panic attack during 
service and became schizophrenic during service, as a result 
of harsh treatment and stressful experiences.  The RO denied 
the veteran's claim based on a finding that the veteran's 
psychiatric disorder was not first shown during service or 
for many years thereafter.  Despite no service medical 
records showing in-service psychiatric hospitalizations, the 
veteran maintains that he was hospitalized twice during 
service for a mental condition.  

At his personal hearing in January 2008, the veteran 
testified that he was hospitalized in a psychiatric ward of 
an Army hospital for three weeks during service, and then 
again for several more weeks, although the service medical 
records do not reflect any psychiatric hospitalizations.  The 
veteran also testified that he started with the sanitation 
department in August 1970 and he started seeing a doctor 
because he "just wasn't feeling right."  He was placed on 
medication, Tofranil for depression and Librium for anxiety.  
He has been on medication ever since.  

Although the record is lacking medical evidence to support 
the veteran's assertions, the veteran's wife and daughter 
provided testimony in support of the veteran's assertions 
that his mental illness began during service.  The veteran's 
wife testified that the veteran acted very peculiar during 
the 1970's, acted particularly paranoid, and engaged in 
strange behavior, but she did not know what was wrong with 
him.  She eventually forced him to seek help from a 
psychiatrist in 1973.  The veteran's wife testified that the 
veteran had been on medication since about October 1970, the 
entire time they had been married.  Similarly, the veteran's 
daughter testified that she recalled her father acting in a 
strange manner as early as the mid-1970's.  The Board finds 
the testimony of the veteran, his wife, and his daughter to 
be credible. 

The veteran's DD-214 does show that the veteran had a general 
discharge under honorable conditions, and notes that the 
veteran had a period of AWOL with 87 days lost.   The DD-214 
does not reflect the reason for the general discharge, nor is 
there any other evidence of record relative to the reason for 
the general discharge.

In light of the veteran's testimony, as well as the 
corroborating testimony of the veteran's wife and daughter, 
and the instability during service as reflected on the DD-
214, the veteran should be afforded a VA examination to 
determine the current nature and likely etiology of his 
paranoid schizophrenia, including whether any psychiatric 
disorder may have pre-existed service; and if so, whether it 
was aggravated therein.  An attempt should be made to obtain 
all outstanding medical records for psychiatric treatment, 
including clinical hospitalization and outpatient records 
from Fort Lewis Army hospital in Tacoma, Washington, and the 
Fort Dix psychiatric center, as well as private post-service 
treatment in the 1970's.



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available military, VA and 
private medical records concerning 
treatment received by the veteran for his 
psychiatric illness, as well as the 
veteran's personnel file, not already 
associated with the claims file.  In 
particular, treatment records during 
service from Fort Lewis Army Hospital in 
Tacoma, Washington, as well as the Fort 
Dix psychiatric center, and any other 
post-service medical evidence from the 
1970's.

2.  After obtaining all available 
information is indicated in #1, schedule 
the veteran for a VA examination to 
determine the current nature and likely 
etiology of the paranoid schizophrenia.  
The claims folder, including a copy of 
this Remand and the transcript of the 
January 24, 2008, hearing must be made 
available to and reviewed by the examiner 
in conjunction with the requested 
examination.  The examiner should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
paranoid schizophrenia.  The examiner 
should first identify if any such 
psychiatric disorder exists, and if so, 
should provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that any current psychiatric 
disorder had its onset during service, or 
if pre-existing service, whether any such 
pre-existing psychiatric disorder was 
aggravated during service beyond the 
natural progression of the disease.  

As the Board has already found the 
hearing testimony of the veteran, his 
wife, and his daughter to be credible, in 
reaching the opinions required by this 
Remand, the examiner is to accept as fact 
that the veteran was hospitalized twice 
while in service for psychiatric 
evaluation, and that he has exhibited the 
behaviors noted by his wife and daughter 
since leaving active service. All 
findings must be reported in detail, all 
indicated testing must be accomplished, 
and all opinions must contain a complete 
rationale, including consideration of the 
testimony of the January 24, 2008 
hearing.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



